       Case: 5:19-cr-00783-CAB Doc #: 10 Filed: 03/04/20 1 of 1. PageID #: 26




                            IN THE UNITED STATES DISTRICT COURT

                            FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION

UNITED STATES OF AMERICA,                           )   CASE NO.: 5:19CR783
                                                    )
               Plaintiff,                           )   JUDGE CHRISTOPHER A. BOYKO
                                                    )
       v.                                           )
                                                    )
JULIO US-CASTRO,                                    )   NOTICE OF APPEARANCE
                                                    )   (CO-COUNSEL)
               Defendant.                           )

       Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Vanessa Healy, Assistant U. S. Attorney, and respectfully advises

the Court that the undersigned will appear as co-counsel of record, and requests that all notices

and entries sent by this Court to Vanessa Healy, Assistant U.S. Attorney, also be sent to Andrea

Isabella, Assistant U. S. Attorney.

                                                        Respectfully submitted,

                                                        JUSTIN E. HERDMAN
                                                        United States Attorney

                                              By:       /s/ Andrea Isabella
                                                        Andrea Isabella (OH: 0090063)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3875
                                                        (216) 522-8355 (facsimile)
                                                        Andrea.Isabella@usdoj.gov
